DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claim 1 is amended. 
The Examiner notes that claims 1-21 are pending. 

Response to Arguments
 Applicant’s arguments, filed 12/23/2020, with respect to the 35 USC § 103 rejections of claims 1-21, have been fully considered and are persuasive, therefore the rejections have been withdrawn.

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for the Examiner’s amendment was given by Brian Taboada on January 5, 2021.
Claim 19 is amended as follows:
19. (Previously Presented claim 15, further comprising: providing a temperature and emissivity at an edge of the susceptor to the virtual sensors; and calculating the remaining service life for the susceptor.

Allowable Subject Matter
The Examiner notes that claims 1-21 are allowable.
Claims 1-21 distinguish over the prior art for the following reasons:
Neither the prior art of record nor a combination of the prior art searched discloses the claim limitations of independent claims 1, 8 and 15. 
Though the prior art, Reiss et al (PGPub No 2002/0055801) and Nakayama et al (PGPub No 2009/0246406), discloses a method/system for predicting a service life of a susceptor disposed in a processing chamber by monitoring one or more parameters of the susceptor disposed in a processing chamber with virtual sensors to track an age of the susceptor throughout the service life of the susceptor in the processing chamber with the parameters monitored by the virtual sensors; the prior art fails to teach or suggest the further inclusion of the virtual sensors use one or more parameters corresponding to the sensing capabilities of one or more physical sensors.
Thus, these limitations, in combination with other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art, without the use of impermissible hindsight.
	Remaining claims depend upon independent claims 1, 8 and 15 and thus are allowable for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on 571-272-8586. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LISA E PETERS/Examiner, Art Unit 2862